DAVIS, Judge.
Larry Thiel entered a negotiated guilty plea to a charge of possession of a controlled substance, and the trial court sentenced him to two years’ probation. He now appeals the adjudication and sentence, arguing that he did not voluntarily and intelligently enter his plea. However, this issue is not subject to appellate review unless the appellant has first moved in the trial court to withdraw his plea. Leonard v. State, 760 So.2d 114 (Fla.2000); State v. Thompson, 735 So.2d 482 (Fla.1999). Having failed to do so, Thiel is precluded from raising this issue on direct appeal. Because Thiel has raised no other fundamental issue, we must affirm. See Fla.R.App.P. 9.140(b)(2)(A)(ii); Harriel v. State, 710 So.2d 102 (Fla. 4th DCA 1998). We do so, however, without prejudice to Thiel’s filing an appropriate motion in the trial court seeking to withdraw his plea.
Affirmed.
BLUE, C.J., and THREADGILL, J., Concur.